          Case 2:19-cv-03563-SPL Document 12 Filed 08/22/19 Page 1 of 5



 1   Patrick J. McGroder III (002598)
     p3@beusgilbert.com
 2   BEUS GILBERT PLLC
     701 North 44th Street
 3   Phoenix, Arizona 85008-6504
     (480) 429-3004
 4   (480) 429-3100
     Attorneys for Defendants
 5
                                UNITED STATES DISTRICT COURT
 6
                                     DISTRICT OF ARIZONA
 7
     Stillwell Madison, LLC,                 CASE NO. CV-19-03563-PHX-SPL
 8
 9                 Plaintiff,                DEFENDANTS’ REPLY BRIEF AND
                                             MEMORANDUM OF POINTS AND
10                     v.                    AUTHORITIES IN SUPPORT OF ITS
                                             MOTION TO DISMISS AND COMPEL
11
     Girardi & Keese, et al,                 ARBITRATION
12
                   Defendants.                        (Oral Argument Requested)
13
14           COMES NOW Defendants, Girardi│Keese, Thomas V. Girardi and Erika N.
15   Girardi (sued herein as Girardi & Keese, a California general partnership d/b/a
16   Girardi/Keese, Thomas V. Girardi, and Erika N. Girardi, husband and wife) (hereinafter
17   “Defendants”) submit this Reply Brief in support of their Motion to Dismiss the current
18   action and Compel Arbitration of the current dispute. This Motion is made pursuant to
19   A.R.S. § 12-3007 and 9 U.S.C. § 3 and is supported by Defendants’ Memorandum of
20   Points and Authorities below.
21                    MEMORANDUM OF POINTS AND AUHTORITIES
22   I.      INTRODUCTION.
23           Plaintiff cannot ignore the agreement they authored and signed. The current
24   alleged breach of contract was filed in this Court to attempt to embarrass the Defendants.
25   The refusal to submit to arbitration is consistent with the same strategy. The Plaintiff
26   knew there was an arbitration agreement in the contract for which they seek to enforce,
27   yet ignore the plain language in the accord. See Paragraph 15 of Exhibit “1” to the
28   Complaint.
           Case 2:19-cv-03563-SPL Document 12 Filed 08/22/19 Page 2 of 5



 1            The applicable contract is to be governed by Arizona law and is to be subject to the
 2   arbitration agreement. See Paragraph 15(e) of Exhibit “1” to the Complaint. Plaintiff’s
 3   action is premised the “Firm’s subsequent default of the Loan Agreement.” Paragraph 1
 4   of the Complaint, which undoubtedly contains a far-reaching arbitration clause. The
 5   painful exercise of claiming the correspondence regarding payments should invalidate the
 6   Loan Agreement’s express language is inconsistent with the Complaint, inconsistent with
 7   case law, and ignores the language of both agreements.
 8   II.      ARBITRATION SHOULD BE COMPELLED UNDER THE LOAN
              AGREEMENT.
 9
              The current action arises from payment claimed due and owing on the Loan
10
     Agreement and subsequent attempts to refinance payment on the Loan Agreement. The
11
     Loan Agreement controls, and Paragraph 15 demonstrates the scope of the arbitration
12
     provision which covers:
13
              Any and all claims, counterclaims, demands, causes of action,
14
              disputes, or controversies under this Agreement or the alleged breach
15            of any provision hereof (all of which are referred to as ‘Disputed
              Claims’), whether such Disputed Claims arise at law or in equity, under
16            US state or federal law, or the law of any other nation or state, for
17            damages or for any other relief, shall be resolved in the manner set forth
              below:
18
     Paragraph 15 of Exhibit “1” to the Complaint (emphasis added).
19
              Plaintiff has absolutely ignored this language. Further, Plaintiff disregarded the
20
     emphasized language in the agreement they authored in paragraph 15(g):
21
              EACH PARTY UNDERSTANDS AND AGREES THAT (i) THIS
22
              AGREEMENT CONTAINS THE REQUIREMENT TO
23            ARBITRATE WITH RESPECT TO ANY DISPUTE OR NEED OF
              INTERPRETATION OF THIS AGREEMENT; (ii) EACH PARTY
24            WILL NOT BE ABLE TO BRING A LAWSUIT AGAINST THE
25            OTHER PARTY; (iii) THERE SHALL BE NO AUTHORITY FOR
              ANY CLAIMS TO BE ARBTIRATED ON A CLASS ACTION OR
26            PRIVATE ATTORNEY GENERAL BASIS; AND (iv)
              ARBITRATION CAN ONLY DECIDE THE PARTIES’ CLAIMS
27
              AND MAY NOT CONSOLIDATE OR JOIN THE CLAIMS OF
28            OTHER PERSONS THAT MAY HAVE SIMILAR CLAIMS.


                                                    2
       Case 2:19-cv-03563-SPL Document 12 Filed 08/22/19 Page 3 of 5



 1   Paragraph 15(g) of Exhibit “1” to the Complaint (emphasis in original).
 2          Plaintiff now appears to argue that the correspondence associated with payments
 3   (Exhibits 2 and 3 to the Plaintiff’s Complaint) nullifies the Loan Agreement. Plaintiff
 4   cannot have it both ways – it either chose to sue on the original Loan Agreement or it did
 5   not. The single case they cite for the proposition that the forbearance agreement nullifies
 6   the Loan Agreement does not establish their argument at all. Converged IT, LLC. v. Bus.
 7   Dev. Sols., Inc. No. CV-5-2489 PHX ECV, 2006 WL 322468 involved a consulting
 8   agreement and a separate sale agreement involving different parties. The Court stated:
 9   “in addition, the agreements did not involve the same parties or the same subjects - one
10   involved consulting services between BDSI and CIT and the other involved the sale and
11   reorganization between HID Properties and CIT.” Converged IT, LLC. v. Bus. Dev. Sols.,
12   Inc. No. CV-5-2489 PHX ECV, 2006 WL 322468 *2.
13          Further, Plaintiff’s quote from the Converged decision strikingly omits the
14   proceeding sentence. In Plaintiff’s opposition, Plaintiff states boldly: “Under Arizona
15   law,’ [t]he lack of an arbitration clause in a subsequent agreement that is independent and
16   subject to individual interpretation means disputes over such an agreement are not subject
17   to arbitration.” (Opposition to Motion to Dismiss at p.6). However, the proceeding
18   sentence should be read to determine the Court’s ruling:
19          Moreover, in the case of multiple agreements, an arbitration clause in one
            contract does not govern disputes arising out of a subsequent contract
20
            unless the contracts are interrelated in an ongoing series of transactions.
21
     Converged IT, LLC. v. Bus. Dev. Sols., Inc. No. CV-5-2489 PHX ECV, 2006 WL 322468
22
     *1 (citation omitted).
23
            Plaintiff has alleged the Defendants have evaded their obligations “under the loan
24
     and subsequent forbearance agreement” (Paragraph 2 of the Complaint). However, there
25
     is only correspondence relating to payment obligations under the original Loan Agreement
26
     attached to the Complaint and referenced as the so-called forbearance agreement
27
            Finally, the Loan Agreement specifically states:
28

                                                  3
        Case 2:19-cv-03563-SPL Document 12 Filed 08/22/19 Page 4 of 5



 1          The Parties to this Agreement agree that All Disputed Claims, which
            shall include any dispute, controversy or claim that may arise
 2          between or among them in connection with, arising out of, or
 3          otherwise relating to this Agreement or the application, implementation,
            validity or breach of this Agreement or any provision of this Agreement
 4          (including, without limitation, claims based on contract, tort or statute),
            shall be finally, conclusively and exclusively settled by binding arbitration
 5
            in Phoenix, Arizona in accordance with the arbitration rules (the “Rules”)
 6          of the National Arbitration Forum (NAF) or JAMS or any successor
            thereto then in effect.
 7
     Paragraph 15(a) of Exhibit “1” to the Complaint (emphasis added).
 8
            Further, the current action seeks liquidated damages on the agreement they now
 9
     abandon and attorney’s fees and costs pursuant to the “terms of the parties’ agreements.”
10
     (Page 10 of Exhibit “1” to the Complaint). The Plaintiff cannot reasonably contend the
11
     arbitration agreement does not control.
12
     III.   THE FILING SHOULD BE DEEMED PROPER.
13
14          The Motion to Dismiss and Compel Arbitration was filed in good faith. Robert

15   Baker has been admitted pro hac vice in this Court and in good faith believed he was still

16   admitted by reviewing the Court website as to attorneys admitted before this Court. In

17   light of the opposition, counsel for the law firm of Baker, Keener and Nahra will reapply

18   to assure compliance and has retained current counsel to file the reply brief. If this Court

19   desires, current counsel will refile the Motion to Dismiss and Compel Arbitration on

20   behalf of Defendants pending potential pro hac vice admission.

21          RESPECTFULLY SUBMITTED this 25th day of April, 2019.

22                                             BEUS GILBERT PLLC

23                                             By: /s/ Patrick J. McGroder III
                                                   Patrick J. McGroder III
24                                                 BEUS GILBERT, PLLC
25                                                 701 North 44th Street
                                                   Phoenix, AZ 85008
26
                                                    Attorneys for Defendants
27
28

                                                   4
       Case 2:19-cv-03563-SPL Document 12 Filed 08/22/19 Page 5 of 5



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on this 22nd day of August, 2019, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing.
 5                                                   /s/ Debbie Francis
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     5
